Case 20-10495-jal      Doc 43      Filed 08/25/20        Entered 08/25/20 12:35:26            Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                           Case No.:20−10495−jal
      A&A Disposal, Inc.
                                                                       Chapter: 11
                                  Debtor(s)                            Judge: Joan A. Lloyd




                                              NOTICE
      TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

      Please be advised that the following matter has been Entered by the Court on this date:

      Order of the Court to CONTINUE the hearing scheduled for August 26, 2020 on
      Emergency Motion to Use Cash Collateral . Filed by Debtor A&A Disposal, Inc. 7, so
      ORDERED by /s/ Judge Lloyd. TELEPHONIC Hearing scheduled for 9/30/2020 at
      12:00 PM (EASTERN)/ 11:00 AM (CENTRAL) by TELEPHONE. Parties to call in at
      1−888−684−8852 and use the Access Code 3203814#. Parties are to use the prompt to
      bypass the security code. Parties are directed to put their call on mute until their case is
      called. cc: parties of record (Goss, K)This Notice of Electronic Filing is the Official
      ORDER for this entry. No document is attached.



      Dated: 8/25/20
                                                              FOR THE COURT
      By: kg                                                  Elizabeth H. Parks
      Deputy Clerk                                            Clerk, U.S. Bankruptcy Court
